Citation Nr: 0733754	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-24 322	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active military service from March 1969 to 
March 1971, including one year in Vietnam.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

After the Supplemental Statement of the Case (SSOC) was 
issued in December 2005, the appellant submitted additional 
evidence concerning his claims in May 2006, and in October 
2006.  The appellant also submitted written waivers of review 
of that evidence by the agency of original jurisdiction and 
therefore referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304.  However, as 
the case is being remanded, the RO will have the opportunity 
to review the evidence prior to the issuance of any Board 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for PTSD.  In a 
March 2004 written statement, he stated that his stressors 
for PTSD included being bombarded by rockets shortly after he 
arrived in Vietnam.  The RO denied the appellant's claim of 
entitlement to service connection for PTSD because there was 
no confirmed diagnosis of PTSD in the record.  However, a 
September 2006 VA treatment note includes an Axis I diagnosis 
of PTSD for the appellant.  

Corroboration of stressors may be a part of an official 
military record.  In claims such as the appellant's, credible 
supporting evidence that the claimed in-service event 
actually occurred cannot be provided by medical opinion based 
on post-service examination.  Moreau v. Brown, 9 Vet. App. 
389, 394-96 (1996).  This is so in this case because the 
appellant does not have any of the decorations that would 
generally serve as evidence, without need of further 
corroboration, that he engaged in combat.  See M21-1, Part 
III, para. 5.14b(1).  In Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  On remand, AMC/RO must attempt to verify any 
incident described by the appellant by contacting the United 
States Army and Joint Services Records Research Center 
(JSRRC) (formerly the United States Armed Services Center for 
Research of Unit Records (USASCRUR)).

The RO denied the appellant's claim of entitlement to service 
connection for hearing loss in part because he allegedly had 
no exposure to acoustic trauma in service.  Contrary to the 
RO's assertion that the appellant only had a Military 
Occupational Specialty (MOS) of cook while he was in service, 
review of his service personnel records reveals that he was 
sent for Advanced Individual Training (AIT) as a cannoneer 
(MOS 16F).  He also served for six months in Vietnam as a 
cannoneer (16F10).  

Review of the service medical records also reveals that the 
appellant underwent a pre-induction audiometric examination 
in November 1968.  The puretone threshold results, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
N/A
10
LEFT
5
5
10
N/A
10

The appellant underwent another audiometric examination in 
February 1971, in connection with his separation from 
service.  The puretone threshold results, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
N/A
30
LEFT
0
20
25
N/A
30

The appellant underwent a VA audiological examination in 
October 2006; the examiner stated that a review of the claims 
file was conducted.  However, there was no mention by the 
examiner of the above-detailed audiometric findings in the 
service medical records.  In fact, the examiner stated that 
there "was no audiometric information in the claims file."  
As the medical opinions of record rendered by that examiner 
were based on incomplete review of medical records, they are 
of little or no probative value.  See Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  The 
Board is unable to render a medical opinion without competent 
medical evidence Allday v. Brown, 7 Vet. App. 517 (1995); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, an opinion based on a complete review of 
the evidence of record, including the service medical 
records, must be accomplished on remand.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO should also give the 
appellant another opportunity to provide 
any additional details concerning 
stressors, particularly the time periods 
reflecting the occurrence of mortar or 
rocket attacks or other attacks (i.e., 
month and year); the locations of said 
attacks; the names of individuals injured 
or killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service; and any other 
information which could be used to 
substantiate the PTSD claim.  The veteran 
should be advised that this information is 
necessary to obtain supportive evidence of 
the claimed stressful events in service 
and that he must be specific as possible, 
because without such details an adequate 
search for verifying information cannot be 
conducted.  

2.  After the appellant's response 
regarding stressors is received, the 
AMC/RO should send a copy of the veteran's 
DD 214 and service personnel records with 
his unit assignment (Battery A, 5th 
Battalion (AWSP) 2nd Artillery) and a copy 
of this remand to the United States Army 
and Joint Services Records Research Center 
(JSRRC), or any other appropriate agency 
for verification of the alleged stressful 
events in service.  Specifically, the 
AMC/RO should request unit histories and 
diaries for the months when the veteran 
alleged exposure to mortar or rocket 
attacks, for example, from July 29, 1969 
to October 31, 1969.  

4.  If it is determined that the veteran 
was exposed to stressors in service, 
arrange for the veteran to be accorded a 
VA psychiatric examination.  The entire 
claims folder including a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  Specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should address the 
following:

a.  Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders.  

b.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the agency of 
original jurisdiction (AOJ) was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  

5.  The AMC/RO should arrange for a 
review of the appellant's claims file by 
an appropriate physician in order to 
determine the nature, onset date and 
etiology of the appellant's claimed 
hearing loss and tinnitus.  The reviewing 
doctor should consider the information in 
the claims file in providing an opinion 
as to the onset date and etiology of the 
appellant's hearing loss and tinnitus.  
The reviewer should offer an opinion as 
to the medical probabilities that any 
current hearing loss or tinnitus is 
attributable to the veteran's military 
service, to include any exposure to 
acoustic trauma in service.  The reviewer 
must discuss all in-service and post-
service audiometric testing.  

In particular, the reviewer must address 
the question of whether the appellant's 
currently claimed hearing loss and 
tinnitus are etiologically related to any 
incident of service, including duty as a 
cannoneer or whether the claimed hearing 
loss and tinnitus are more likely due to 
some other cause or causes, including 
post-service noise exposure.

If the physician determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner reports.  If any report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the 
report(s) must be returned to the 
examiner(s) for corrective action.

7.  Thereafter, the AMC/RO should 
readjudicate the service connection 
claims on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

